Citation Nr: 0517484	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the period preceding May 18, 2004, for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent on and after May 18, 2004, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which granted service connection for 
PTSD, and assigned a 30 percent evaluation effective 
September 6, 2001.

By a rating decision dated February 2005, the veteran's 
service connected PTSD was increased to 50 percent effective 
May 18, 2004.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has not been 
manifested by more than occupational and social impairment, 
with reduced reliability and productivity for the period 
preceding May 18, 2004.

2.  The veteran's service-connected PTSD has not been 
manifested by more than occupational and social impairment 
with deficiencies in most areas for the period on and after 
May 18, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no higher, 
for PTSD for the period preceding May 18, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2004).

2.  The criteria for a 70 percent evaluation, but no higher, 
for PTSD for the period on and after May 18, 2004 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated July 2001 to August 
2002 show the veteran's complaints, diagnoses, and treatment 
for PTSD.  The veteran reported symptoms of depressed mood, 
flashbacks, insomnia, nightmares, lack of concentration, and 
startle response.

At his June 2002 VA examination, the veteran reported that he 
was unable to stay asleep and went to bed about 9:30, and 
would lie in bed until about midnight.  He would go to sleep 
about 3:30 or 4:00 am.  He stated that he watched television 
without the sound so he would not awaken this wife.  He 
sometimes wandered around the outside and checked doors to 
make sure they were locked.  He indicated that these symptoms 
had occurred ever since he had been back from Vietnam.  The 
veteran reported having combat nightmares and most times did 
not remember them but awakened in a sweat very upset, 
sometimes tearful, and for a few seconds does not know where 
he is.  He stated that these nightmares occurred as often as 
three to four nights a week.  He indicated there were 
nightmares he could remember and most of them were overseas 
events, sometimes mixed in with things going on in his 
current life.  The veteran indicated that he could not stand 
to be around crowds.  He reported that when his sons used to 
compete he was unable to stay in there to watch them, that he 
often times would wait out in his car and his wife would run 
out to get him at the time of their particular competition.  
He stated that when he was around people, he felt like people 
were behind him, that he needed to continually be watching 
his back.  It was noted that the veteran had an exaggerated 
startle response; he could not tolerate loud noises.  He was 
very hypervigilant regarding his safety and his family.  He 
stated he had a very difficult time when his sons or his wife 
were out after dark.  It was noted that although the veteran 
did not respond to having a rage reaction, later in the 
interview his wife reported that the veteran had severe mood 
swings with temper outbursts, that throughout his sons' lives 
they were fearful to bring anyone home, fearing his 
unpredictable behavior.  The wife also reported that 2 times 
in their marriage she had seriously considered leaving the 
marriage due to his temper outbursts.  The veteran did not 
report flashbacks; however, when he had his intake in July of 
2001 for the PCT program he did report having flashbacks in 
which he would be digging graves or pulling ambushes.

It was noted that the veteran did stay in touch with other 
servicemen.  He described having close relationships in which 
he could talk about his service experiences with them on a 
weekly basis.  The veteran did report having some friendships 
out of there.  He stated most of the time over at his home 
that he has his son or son's friends come over to watch a 
game or go camping with them.

It was noted that the veteran had been able to maintain 
steady employment at Cessna for the past 29 years.  This had 
become more stressful since he stopped driving after his 
heart attack and must depend on other for transportation.  He 
also indicated that he had moved from an office job out into 
the shop where he was very bothered by the heat, even though 
he had no limitations placed on him following his heart 
attack.  He reported not getting along with his supervisor 
and believed he had been able to provide for his family but 
with great difficulty due to his PTSD symptoms.  The 
veteran's wife reported that he had severe mood swings with 
anger outbursts that left his behavior unpredictable.  It 
caused a moderate amount of stress in his marriage, which 
would escalate at times to the point that their marriage 
suffered.  Although he did not participate in leisure 
activities as he did, he related this was primarily due to 
being intolerant of the heat and cold.

The examination showed the veteran dressed very neatly and 
demonstrated good hygiene.  He made good eye contact 
throughout the interview.  The veteran was teary prior to the 
evaluation starting.  He remained at that level of teariness 
throughout the evaluation.  He did not exhibit any abnormal 
behavior.  His speech was of a normal rate, pitch, and 
volume.  His vocabulary usage was appropriate for his 
educational level.  His fund of knowledge was estimated as 
appropriate and his intelligence was estimated as average.  
His memory including immediate, recent, and remote were 
intact.  He was alert and oriented to person, place, time, 
and situation.  He was able to attend and concentrate 
throughout the interview.  

He showed no signs of any formal thought disorder.  He denied 
hallucinations in any modality.  He did state at one point 
that he did hear voices; however, related to the September 11 
incident in which he had not slept for two weeks and would 
hear cries for help or a voice asking why this would happen.  
Hallucinations at no other time in his life.  No delusional 
thinking was noted during the evaluation.  He denied any 
suicidal or homicidal ideation.  His judgment was estimated 
as good and he was able to abstract.  He described his mood 
as being depressed and his affect was appropriate, consistent 
with depression.

It was noted that although the veteran did not report 
recurrent or intrusive distressing recollections of the 
event, the veteran did report these symptoms on his PCT 
intake of July 2001 in which he had flashbacks of digging 
graves and of pulling ambushes.  He did report recurrent 
distressing dreams of the events on a weekly basis 3 to 4 
times, although at times not able to remember his dreams.  
His sleep was very restless.  He woke up tearful, afraid, and 
disoriented for a couple of seconds.  He did make efforts to 
avoid activities, places, or people that aroused his 
recollections and most of the time could not tolerate crowds.  
He had difficulty falling and staying asleep on a nightly 
basis.  He had trouble with irritability and with outbursts 
of anger on a daily basis.  He had difficulty concentrating 
on a daily basis.  He described being hypervigilant regarding 
his safety, particularly on a daily basis, and he had an 
exaggerated startle response with any loud noise.

The examiner noted that the veteran's PTSD symptoms had 
caused minimal impairment occupationally, though he had some 
difficulty on the job with anger control.  The veteran 
reported that most of his difficulties on the job referred to 
medical concerns following his heart attack.  It was 
indicated that the veteran has had moderate impairment 
socially with his family that had escalated at times to more 
serious problems and violence.  Although the veteran 
minimized his temper outbursts the wife reported severe mood 
swings and arrest last fall for domestic violence.  It was 
noted that even though these charges were dropped, it was 
significant that the wife called the police for protection.  
These symptoms appeared to be worse since his heart attack in 
the year 2000 affecting the quality of his life.

The veteran's PCT intake of July 2001 reported significant 
alcohol intake, though he denied having any problems today.  
He stated that he had an occasional beer.  Given that he had 
some alcohol dependence or alcohol abuse, the examiner 
indicated that it would be impossible to separate out the 
impact of what that might have had on his symptoms versus his 
PTSD symptoms.  Having significant health concerns with a 
heart attack and two episodes in which he had to receive 
stents has been a life-altering situation, changing how he 
thinks and does things.  He feared having another heart 
attack and that was very stressful for him to the extent that 
he would not drive, even though he has been on no 
restrictions from his doctor.

The examiner noted that the veteran's had potential to 
continue to have some improvement if he stayed in treatment 
and continued with his medications; however, that prognosis 
was very guarded regarding his ever being without symptoms.

A statement from the veteran's friend received in December 
2002 indicated that he knew the veteran since 1968 and 
reported negative changes in the veteran after his return 
from Vietnam.  He noted that he was aware of the difficulties 
that the veteran had put his family through.  

A statement from the veteran's wife received in December 2002 
indicated that the veteran had a history of problems since 
they met after the veteran's discharge from service.  She 
reported that the veteran had been physically and mentally 
abusive against her and the children.

A statement from a VA staff psychiatrist dated in January 
2003 indicated that the veteran's PTSD and related 
depression.  It was noted that the veteran had been suffering 
from severe and incapacitating anxiety and depression since 
having a myocardial infarction in May 2000, followed by an 
angioplasty with stent placement.  The psychiatrist indicated 
that the veteran developed chest pains while at work in 
January 2001 and was taken to the emergency room, resulting 
in admission and emergency procedures for stent placement.  
It was noted that he has had severe depression and anxiety, 
as well as worsening in combat related memories, intrusive 
thoughts, and nightmares.  The psychiatrist indicated that 
the veteran has had significant anger problems and the family 
became fearful of his labile mood.  He began talking at times 
about his family members being part of his "team", and that 
they were to function as if they were back in war time; if he 
caught his wife sleeping in the chair, he would wake her up 
and tell her she could not sleep on a mission.

The psychiatrist indicted that the veteran suffered from 
severe PTSD along with severe major depression.  It was 
indicated that this was a prolonged condition, which had been 
exacerbated since severe health problems began in May 2000.  
Despite various medication over the past 13 months, it was 
noted, that the veteran remained severely depressed, anxious, 
and irritable.  He had severe difficulty with concentration, 
which was disturbed by frequent, intrusive war-related 
memories and flashbacks.  His sleep was severely disturbed by 
nightmares and restless motions, which in turn lowered his 
energy level.  His irritability made it very difficult for 
him to work effectively with others at times.  It was noted 
that the veteran was stressed by certain work and had been 
physically unable to perform some of the previous tasks since 
the heart surgery.  The veteran reported that certain 
coworkers taunted him over his heightened startle response.  
In addition, there were a number of Vietnamese employees at 
his place of employment and seeing or smelling one of them 
triggered the veteran into more flashbacks and intrusive war 
memories and feelings.  He indicated that he could not 
tolerate being in a crowded area.  When the microwave in his 
area was broken, he did not eat lunch due to his inability to 
go to the main cafeteria area.  The veteran reported that due 
to his PTSD he had at times found himself disoriented.  

The psychiatrist summarized that due to the myriad of 
physical and mental problems, which he was experiencing, the 
veteran was unable to continue working at Cessna, and it was 
doubtful that he could achieve gainful employment in the 
foreseeable future.  It was noted that the veteran had been 
taking medication for his PTSD symptoms, in addition to the 
medications he took for his physical conditions.  Despite 
this, the psychiatrist indicated that the veteran continued 
to experience significant difficulties in coping with the 
stresses of his job and his symptoms of irritability, 
depression, anxiety, and fatigue all contributed toward 
ineffectiveness on the job.  

VA treatment records dated August 2002 to April 2004 showed 
an August 2002 the veteran initially stated that he was doing 
pretty good but when asked to rate his mood he put 4/10 and 
indicated that the heat had really bothered him.  He rated 
his energy as 4/10.  He stated that his appetite was poor 
(was not good before the heat, but was worse now).  The 
veteran indicated that food his wife sent with him to work 
smelled and looked good but it just did not taste good when 
he tried to eat.  He reported sleeping very little.  With 
Periactin, he went to sleep easier, but did not sleep any 
longer and was still having nightmares while taking it.  The 
examiner noted the veteran to have a very depressed mood and 
affect.  He denied suicidal or homicidal ideation.  There 
were no psychotic symptoms noted.  He reported vivid 
flashbacks of military experiences.  He was diagnosed with 
major depression secondary to PTSD.

In March 2003, the veteran's wife called the mental health 
clinic nurse indicating that the veteran was experiencing 
increasing anxiety and depression.  He cried and did not want 
to be involved in any activities.  He did watch television, 
which was a problem due to the talk of war.  He denied 
suicidal or homicidal ideation or plans for self harm.  It 
was reported that Cessna had turned down the veteran for 
retirement compensation because of his military service.  He 
also reported that the VA had turned him down because he 
worked for Cessna.  

In June 2003 it was noted that the veteran's wife called and 
indicated that an elderly friend of the family had died and 
the veteran had taken it badly and was really depressed.  
July 2003 records indicated that the veteran reported 
spending 3 weeks in Alaska with an old friend from the 
service and having a good time, more relaxing, and indicating 
it was not hot there.  He indicated that he was more 
depressed since getting home (also ran out of Effexor).  The 
veteran's wife reported that the veteran had restless sleep, 
heightened startle response, and more irritable, even to 
friend of son's recently after which he apologized.  It was 
noted that the veteran had a very depressed mood and affect.  
He had always had a flattened affect since first intake.  He 
denied suicidal or homicidal ideation.  He had no psychotic 
symptoms.  It was noted that he reported vivid flashbacks of 
military experiences and his short-term memory was 
significantly disturbed.  January 2004 records indicate that 
the veteran had been hospitalized since he was last seen; it 
was related to low sodium level.  The veteran's wife 
indicated that this was the third time he had something 
similar although he has had low potassium levels associated 
with it in the past.  The wife indicated they could not 
determine etiology, although they did give the doctors a list 
of all of his medications and they did not recommend that he 
discontinue any of his psychotropic medications.  It was 
noted that the veteran woke a couple times a night, at least.  
The veteran's wife described moaning in his sleep and he 
would wake from nightmares sometimes and was frightened.  The 
veteran reported nightmares on a nightly basis and sometimes 
could not sleep at all.  The veteran requested medication 
adjustment to help his sleep.  He indicated that he was 
really hypervigilant those nights, but could not explain why 
he did not feel comfortable.  The veteran reported trouble 
sleeping for three months.  The veteran's wife indicated that 
she had to nag him to take care of activities of daily living 
such as bathing; the veteran pointed out that he did not have 
to worry about it in Vietnam.  It was noted that the veteran 
quit shaving.  

The examiner noted that the veteran was causally dressed, had 
not shaved in a couple of weeks, and had a depressed mood and 
affect.  It was noted that the veteran had always had a 
flattened affect since first intake.  The veteran denied 
suicidal or homicidal ideation and there were no psychotic 
symptoms.  The examiner noted that the veteran reported vivid 
flashbacks of military experiences.  His short-term memory 
was significantly disturbed.  

At his May 2004 VA examination, the veteran reported the 
following signs and symptoms which have been severe and 
interfere with his social life: war related flashbacks; war 
related nightmares, occurring 6 out of 7 nights per week; 
images of war experiences which were seen by the veteran 
during waking hours; psychological distress was noted when 
the veteran encountered reminders of his war experiences; 
physical distress as evidenced by tremors, headaches, and 
vomiting had also been experienced by the veteran in response 
to reminders of war related experiences; the veteran did 
continue to avoid situations, people, or reminders of his war 
experiences; the veteran did experience continued emotional 
numbness as corroborated by his wife and seen in interactions 
with family and his few friends; the veteran did report a 
constricted view of the future; the veteran continued to 
experience difficulty enjoying activities of interest and 
rarely participated in same; hypervigilant; hyperarousal, 
noting this was observed during an initial scheduled 
interview with the veteran who jumped when the examiner 
approached him to indicate that he was ready to see the 
veteran in an appointment.  The veteran's wife provided 
multiple examples when the veteran sustained injury in 
response to everyday noises.  She indicated that the veteran 
had to receive stitches when he jumped to the floor while 
shopping in a retail store and injured both legs when he 
scraped them when jumping in response to unintentional noise 
made by a neighbor.  The veteran reported irritability 
particularly noted in interactions with his family in which 
the veteran admitted to quick, verbal, angry, responses, 
which were unprovoked.  The veteran's wife confirmed the 
same.  The veteran reported concentration and memory 
difficulties.  He indicated that impairment in this area had 
interfered with his ability to perform activities of daily 
living, including dressing himself.  The veteran admitted to 
confusion when doing same.  The veteran reported sleep 
disturbances; intermittent insomnia and nightmares had 
resulted in daytime fatigue.

It was noted that the veteran had not reported significant 
remission in the above-mentioned signs and symptoms.  The 
veteran was taking Risperdone, Mirtazapine, and Venlafaxoine.  

The veteran reported significantly impaired relations with 
his sons as well as his wife.  He rarely participated in 
family activities and interactions were marked by 
irritability as noted above.  Emotional distancing by the 
veteran was described by his wife who did remain supportive 
of the veteran despite the difficulty, which they have 
endured during the last 30 years.  

The veteran did report interactions, primarily by phone, with 
three or four people, which he considered friends.  He 
indicated that face-to-face interactions were rare, although 
the veteran has gone fishing twice during the past two years 
with one of his friends.  The veteran reported that he had 
more friends in the past; however, his marked irritability 
had interfered with his ability to maintain satisfactory 
relationships.  

It was noted that the veteran recently had back surgery 
because of collapsed vertebrae.  The examiner noted that the 
veteran continued to experience marked impairment in ability 
to participate in activities of daily living, including self-
care.  During the past two years, family role functioning as 
evidenced by emotional distancing and minimal participation 
of family activities as noted.  Social, interpersonal 
relationships, recreational/leisure pursuits remained 
markedly impaired.

The examination showed the veteran to be alert, oriented, and 
attentive despite residual pain from the surgery.  He was 
adequately groomed and appropriately dressed.  Speech was 
normal, rate, rhythm, and goal directed.  Mood was depressed.  
Affect was appropriate, depressed, stable, and blunted.  
There were no suicidal ideations/homicidal ideations or 
plans.  Concentration and memory were fair.  Tangential 
responses were noted during the course of the interview.  
There were no delusions, hallucinations, obsessions, 
compulsions, or tics.  The veteran did respond to questions 
and appeared preoccupied with a guilt, which he experienced 
as a result of the affects of PTSD symptoms, on his family 
life.  There was no psychomotor agitation/retardation.  
Insight and judgment appeared good.

The examiner noted that the veteran appeared to have a 
blunted affect.  He did not have circumstantial speech.  The 
veteran reported approximately one and a half years ago the 
onset of panic attacks, which occurred several times a day.  
Spontaneous cardiovascular signs and symptoms were noted and 
included shortness of breath and chest pain.  The examiner 
noted that the veteran had difficulty understanding complex 
commands, as evidenced in his difficulty understanding 
medication regimen and the use of electronic devices at home.  

The examiner noted that long-term memory for the veteran 
appeared intact.  Marked impairment in short term memory for 
the veteran was noted by the need to repeat questions, 
repeating statements per his wife's report.  The examiner 
noted that the veteran's judgment appeared fair, but the 
veteran reported ambiguity regarding medications.  For 
example, he did admit to a need to adhere to a medication 
regimen but was reluctant to do the same.

On the basis of the clinical interview, the examiner 
indicated that the veteran did appear to have decreased 
ability to think abstractly.  The veteran also had 
disturbance of motivation and moods and difficulty in 
establishing and maintaining effective work and social 
relationships.  

It was noted that the veteran required family leave approval 
because of impaired functioning as a result of his PTSD 
symptoms.  The veteran did not have homicidal or suicidal 
ideations and did not have obsessional rituals, which 
interfered with routine activities.  The examiner noted 
speech intermittently illogical, obscure or irrelevant.  
Tangential thinking was observed in the course of the 
interview, and the veteran's wife as well as his sons had 
given him feedback regarding their inability to understand 
his conversations at times.  

The examiner noted that the veteran had near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively.  The veteran 
was also noted to have persistent and recurrent irritability 
with verbal responses, particularly in the relationship with 
his family.  The veteran was noted to have special 
disorientation as evidenced by the reported inability to find 
his way around his home.  The examiner indicated that the 
veteran neglected his personal appearance and hygiene.  The 
examiner indicated that the veteran had difficulty in 
adapting to stressful circumstances.  The examiner gave an 
example of the wife's report that the veteran became panicked 
and asked store worker to page his wife when he became 
separated from her while shopping.  The veteran was noted to 
have an inability to establish and maintain effective 
relationships.  

When asked if the veteran had gross impairment of thought 
process or communication, the examiner responded episodic 
disorganization was noted.  The veteran reported non-
imperative auditory hallucinations, which might represent 
flashbacks, related to PTSD signs and symptoms.  On occasion, 
he did report auditory non-imperative hallucinations 
unrelated to war experiences.  The veteran did not have 
grossly inappropriate behavior and did not present a danger 
of hurting himself or others.  The examiner noted that the 
veteran had intermediate inability to perform activities of 
daily living based on the report by the veteran's wife that 
she was now assisting with dressing him and had been known to 
dress in attire, which was inappropriate to the season.  The 
examiner noted episodic disorientation to time and place as 
evidenced by an inability to know seasons.  The veteran was 
reported to not be able to recall his son's name on occasion, 
but does not have memory loss for his own name or occupation.  

The examiner indicated that on the basis of the current 
evaluation, the veteran appeared to experience persistent 
PTSD symptoms, which were not present prior to this war 
related experiences and had markedly interfered with is 
social functioning.  Further, his ability to maintain gain 
from employment was severely impaired.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letter dated May 2002 and April 2004, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claim for service connection and later an increased 
evaluation for PTSD.  The letters informed the appellant of 
what the evidence must show to establish entitlement to the 
benefits he wanted.  

The appellant was informed that he had 60 days from the date 
of the letters to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the May 2002 letter was sent, a rating decision was 
issued in September 2002 followed by a statement of the case 
in February 2003.  The Board remanded the case in October 
2003 so that the veteran could be afforded a VA examination.  
Additional medical records were added to the veteran's claims 
file and in May 2004 the veteran was afforded a VA 
examination.  In May 2004, the veteran informed the RO that 
he had no further information to submit in support of his 
claim. A supplemental statement of the case was issued in 
February 2005.   For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004).

The service connected disability is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after 
grants of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 for the period preceding May 18, 2004 and 50 percent 
disabling on and after May 18, 2004.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

Based on a review of the evidence of record, it is found that 
the veteran's PTSD is most appropriately evaluated as 50 
percent disabling for the period preceding May 18, 2004.  
Prior to May 18, 2004, the medical evidence showed that in 
January 2003 a VA staff psychiatrist indicated that the 
veteran suffered from severe PTSD along with severe major 
depression, and despite various medications over the past 13 
months he remained severely depressed, anxious, and 
irritable.  He had severe difficulty with concentration, 
which was disturbed by frequent, intrusive war related 
memories and flashbacks.  His sleep was severely disturbed by 
nightmares and restless motions.  VA treatment records dated 
August 2002 to April 2004 showed that in August 2002, the 
veteran had a very depressed mood and affect and he reported 
vivid flashbacks.  January 2004 VA records show that the 
veteran was causally dressed, had not shaved in a couple of 
weeks and had a depressed mood and affect.  It was noted that 
the veteran had always had a flattened affect since first 
intake.  The veteran's short-term memory was significantly 
disturbed.

The RO granted a 50 percent evaluation from May 18, 2004 
based on the VA examination; however, VA treatment records 
prior to May 18, 2004 showed clinical evidence of such 
severity of symptoms as to establish an evaluation of 50 
percent for the period preceding May 18, 2004.  

However, a rating higher than 50 percent for the veteran's 
PTSD is not warranted prior to May 18, 2004.  The medical 
evidence did not show occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

For the period on and after May 18, 2004, it is concluded 
that the veteran's PTSD symptoms are most appropriately 
evaluated as 70 percent disabling.  In this regard, it is 
noted that as previously stated, in the veteran's most 
current VA examination, dated in May 18, 2004, it was noted 
that the veteran's marked irritability had interfered with 
his ability to maintain satisfactory relationships; he had 
continued to experienced marked impairment in the ability to 
participate in activities of daily living including self 
care; social, interpersonal relationships, 
recreational/leisure pursuits remained markedly impaired; he 
had a blunted affect; he did not have circumstantial speech; 
he reported panic attacks several times a day; long term 
memory was intact, but had marked impairment of short term 
memory; judgment appeared fair; he did not have homicidal or 
suicidal ideations; the veteran was noted to have episodic 
disorientation; the veteran neglected his personal appearance 
and hygiene; he had difficulty in adapting to stressful 
circumstances; the veteran reported non-imperative auditory 
hallucinations related and unrelated to war experiences; the 
veteran did not have grossly inappropriate behavior; and he 
did not present a danger to himself or others.

However, a rating higher than 70 percent for the veteran's 
PTSD on and after May 18, 2004 is not warranted.  The 
preponderance of the medical evidence is against entitlement 
to an evaluation in excess of 70 percent.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication.  There is no evidence of persistent 
delusions or hallucinations and there is no evidence of total 
occupational and social impairment.  Although the veteran is 
unable to work, he suffers from numerous health problems.  It 
is noted that the veteran worked for Cessna for 29 years.  
There is no evidence of grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place, or memory loss for names of close 
relatives, his own occupation or own name.  The May 2004 
examiner noted the veteran to be alert, oriented, and 
attentive.  Although the examiner noted that the veteran 
neglected his personal appearance and hygiene, during the 
examination the examiner indicated that the veteran was 
adequately groomed and appropriately dressed.  The veteran's 
wife reported that the veteran had been known to dress in 
attire, which was inappropriate to the season.  The veteran 
was also reported not to be able to recall his son's name on 
occasion, but did not have memory loss for his own name or 
occupation.  




ORDER

Entitlement to an initial evaluation of 50 percent for the 
period preceding May 18, 2004, PTSD is granted.

Entitlement to an evaluation of 70 percent for the period on 
and after May 18, 2004 for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


